Citation Nr: 1717559	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-31 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include secondary to a sinus condition.

2.  Entitlement to service connection for a sinus condition. 

3.  Entitlement to an increased rating for bilateral hearing loss rated as 10 percent disabling prior to November 16, 2016 and rated as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1961 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 and April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2016, the Board remanded the claim of entitlement to an increased rating for bilateral hearing loss for further development of the evidence.  

In a December 2016 rating decision, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss to 20 percent disabling, effective November 16, 2016.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claims.

Before reaching a decision on the Veteran's bilateral hearing loss claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.S. § 5103A (LexisNexis 2017); 38 C.F.R. § 3.159 (2016). 

VA treatment records reveal that the Veteran was afforded an audiology consultation on April 22, 2012 and May 26, 2012.  During each audiology consultation, an audiogram was conducted.  In April 2012, the examiner noted that pure tone audiometry shows a severe mixed hearing loss in the right ear.  For the left ear, pure tone audiometry show normal hearing through 1000Hz sloping to a moderately severe high frequency sensorineural hearing loss.  The Veteran's speech discrimination test revealed 0 percent for the right ear and 92 percent for the left ear.  In May 2012, the examiner made identical findings.  The results of both audiograms have not been associated with the claims file.  Thus, on remand, the results of the April 2012 and the May 2012 audiograms should be obtained and included in the Veteran's claims file. 

Turning to the Veteran's tinnitus and sinus infection claims, in September 2016, the Veteran filed his VA Form 9 and requested a video conference hearing.  This hearing has not yet been scheduled.  The Board therefore will remand the appeal to afford the Veteran a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claims dated from October 2011 and July 2013 to the present.  Specifically, obtain the results of the April 2012 and May 2012 audiograms.  If the audiograms cannot be obtained, an explanation should be provided.  If any requested records are unavailable, the Veteran and his representative should be notified of such.  

2.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claim, including lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3.  In regards to the Veteran's tinnitus and sinus infection claims, schedule the Veteran for a videoconference hearing with a Veterans Law Judge.  A copy of the letter advising him of the time and date to report should be associated with the claims file.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 20117).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




